DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2-14 & 16-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim analysis
Independent Claim 2 has been amended and is generally directed to a method for determining a motion compensated location associated with a positional medical device.   The method is performed with a computer system (Page 11, Para 0033 of the Specification as original filed).  Dependent claims are directed to using thin plate splines algorithm (Claim 8) and that the reference nodes are electrodes (Claim 7).  More specifically, given the claim amendments and the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping function transformation.  The mapping transformation function between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a mapping transformation function and determining the motion compensated location.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a mapping transformation function.   The step of receiving, inputting and defining are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a mapping transformation function.  The judicial exception is a set of instructions for receiving, inputting and defining data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a motion compensated location.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of applying the mapping transformation function to the positional medical device, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the motion compensated location appear to be abstract steps.
With respect to dependent claims 3-10, these claims provide for electrodes and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a mapping transformation function and determining the motion compensated location.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 2-10 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Claims 16-22 are similarly directed towards a method of determining a motion compensated location.  Thus similar analysis to Claim 2 is applied to Claim 16.  Based upon an analysis with respect to the claim as a whole, Claims 16-22 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 11 has been amended and is generally directed to a method for determining a motion compensated location associated with a positional medical device.   The method is performed with a computer system (Page 11, Para 0033 of the Specification as original filed).  Dependent claims are directed to the secondary reference nodes are electrodes (Claim 12).  More specifically, given the claim amendments and the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as a fixed reference catheter still has motion artifacts with a static model of the heart.  The relationship of the motion between the static mode of the heart and the fixed reference catheter is defined by solving a mapping function transformation.  The mapping transformation function between the fixed reference catheter and the static model of the heart is then applied to the positional medical device (Para 41 & 0043-0044).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a position of a reference node within the body and interpolating the location of the point in the body.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of mapping a location of a point within a body.   The step of determining a position, locating a position and interpolating the location are instructional steps.  In view of the guidance of the specification, the claim requires a computer system for mapping a location of a point.  The judicial exception is a set of instructions for determining a position, locating a position and interpolating the location are instructional steps and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents interpolating algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply mapping a location of a point within a body.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of position determined through a magnetic position sensor, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of mapping a location of a point within a body appear to be abstract steps.
With respect to dependent claims 12-13, these claims provide for electrodes and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of mapping a location of a point within a body.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 11-114 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Govari (U.S. Patent Application 2006/0241401 A1) and incorporated by reference Pfeiffer et al. (U.S. Patent 5,899,860) and further in view of Deman et al. (U.S. Patent 6,674,916 B1).
Claim 11:  Govari teaches:
a method for mapping a location of a point within a body (Abstract)
determining a position of a reference node within the body (Figure 2, Element 46 as shown),
the reference node being an origination point [raw location of reference electrode] (Page 3, Para 0063)
locating a position of a plurality of secondary reference nodes [external reference point /patches] (Figure 1, Element 32, 34 & 36) relative to the positional reference node (Page 3, Para 0063-0064) 
wherein the position of at least one of the reference node and secondary reference nodes are determined through an electrode sensor (Page 2, Para 0044-0045) and mapping transformation the location of the point in the body through mapping of an element (Figure 2, Element 44), the element being co-located with the point in the body (corrected calculated locations after application of the correction factor) (Page 1, Para 0018-0019), and wherein the element is disposed on a positional medical device (Figure 2, Element 22); and
wherein the transformation step comprises [correction factor] (Page 1, Para 0014) aligning the element relative to at least one of the secondary reference nodes and the reference node [multiple electrodes] (Page 2, Para 44 and Page 1, Para 0016)
Govari fails to a magnetic position sensor within the cited embodiment.  However, Pfeiffer teaches wherein the position of at least one of the positional reference node and secondary reference nodes are determined through a magnetic position sensor (Page 1, Para 0005; incorporated by reference Pfeiffer et al. (U.S. Patent 5,899,860) in Col. 5, Line 54-58) as a well-known and understood alternative expedient within the art of position sensing (Col. 5, Line 54-58).  Pfeiffer teaches wherein the position of at least one of the reference node and secondary reference nodes is determined through a magnetic position sensor (Col. 5, Line 46-58).  The Examiner notes that Pfeiffer teaches well-known and understood alternative expedients within the art of position sensing such as ultrasonic or electromagnetic position locating systems (Col. 5, Line 54-58).  The Examiner finds that the prior art contained a device (electrode position sensing) which differed from the claimed device by the substitution of some components (electrode position sensing) with other components (magnetic position sensor).  Pfeiffer teaches that ultrasound and electromagnetic have problems with distortion (Col. 1, Line 13-25) and thus one of ordinary skill in the art would have been motivated to use the taught magnetic position sensor as an improvement over the problematic other alternative positioning systems of ultrasound and electromagnetic.
The Examiner finds that the substituted components (magnetic position sensor) and their functions (position sensing) were known in the art as taught by Pfeiffer (Col. 5, Line 54-58)  
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as taught by Pfeiffer (Col. 5, Line 54-58)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Govari to replace electrodes of Govari with the magnetic position sensor as taught by Pfeiffer that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable as taught by Pfeiffer (Col. 5, Line 54-58)
One of ordinary skill in the art would have been motivated to use the taught magnetic position sensor as an improvement over the problematic other alternative positioning systems of ultrasound and electromagnetic.
The secondary reference is analogous art because the reference is from the same field of endeavor as the claimed invention with a method and apparatus for determining the position of a catheter inside the body of a patient (Abstract)
	Govari fails to teach interpolation.
	However, Deman teaches interpolation between target points and registered rigid objects (Col. 7, Line 66 – Col. 8, Line 16) in order to have a new and improved registration technique (Col. 2, Line 16-18) as the prior art methods result in less than optimal image space registration of the surgical tool with respect to the nearby anatomy and/or inaccurate visualization of the relative spatial relationship between the surgical tool and the nearby anatomy (Col. 2, Line 9-15).
The tertiary reference is analogous art because the reference is from the same field of endeavor as the claimed invention as computing transformations in medical imaging (Abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Govari and Pfeiffer to include interpolation as taught by Deman in order to have a new and improved registration technique (Col. 2, Line 16-18) as the prior art methods result in less than optimal image space registration of the surgical tool with respect to the nearby anatomy and/or inaccurate visualization of the relative spatial relationship between the surgical tool and the nearby anatomy (Col. 2, Line 9-15).
The Examiner contends that the combination of Govari in view of Pfeiffer is reasonable as a hardware substitution for one positioning system for another.  Further the modification of Govari and Pfeiffer in view of Deman is reasonable as including interpolation in the transformation of Govari as an improved registration technique.  The combination involved different areas of the claimed invention (hardware vs software) and thus the expectation of success very likely as the magnetic sensors of Pfeiffer produce similar positioning system data that the electrodes of Govari produce.  That produced data regardless of the source can be interpolated as taught by Deman. 
Claim 12:  Govari teaches wherein the plurality of secondary reference nodes are electrodes aligned on a single catheter (Figure 2, Element 42 and Page 3, Para 0045).
Claim 13:  Govari teaches wherein the plurality of secondary electrodes are aligned on separate catheters (Figure 2, Element 42 and Page 3, Para 0042 & 0044-0045).
Claim 14:  Govari teaches wherein the position of both the reference node and secondary reference nodes are determined through measuring at least one potential gradient [measure a first impedance] passing through the body (Page 2, Para 0042).

Response to Arguments
Applicant’s arguments, see Page 7, filed 02/22/2022, with respect to the 35 U.S.C. § 101 rejections have been fully considered and are NOT persuasive.  The Applicant submitted arguments that Claims 2 and 16 are “integrated into a practical application of the judicial exception” and thus recite patent-eligible subject matter.  The Examiner respectfully disagrees.  
Regarding Claim 2, the recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a motion compensated location.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
Regarding Claim 16, the recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply mapping a location of a point within a body.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
	The Applicant contends that the practical application is determining a motion compensated location associated with a positional medical device disposed in a body and further recites practical applications of any alleged judicial exception.  The Examiner contends that is not a practical application.  By merely claiming determining a motion compensated location there is no practical application claimed, only a determination.  A determination is not a practical application.  The Examiner contends that a practical application would be use the determined locations in a claimed practical application.  The rejection is deemed proper and is hereby maintained.

Applicant’s arguments, see Page 8, filed 02/22/2022, with respect to the 35 U.S.C. § 112, first paragraph rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112, first paragraph rejections have been withdrawn.   

Applicant’s arguments, see Page 8, filed 02/22/2022, with respect to the 35 U.S.C. § 112, second paragraph rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112, second paragraph rejections have been withdrawn.   

Applicant’s arguments, see Page 12-13, filed 02/22/2022, with respect to 35 U.S.C. § 103(a) rejections have been fully considered and are NOT persuasive.  
Regarding Claim 11, the Applicant submitted arguments that the prior art fails to teach the “wherein the element is disposed on a positional medical device in the body” limitation.  However, the Examiner respectfully disagrees.  Govari teaches, “wherein the position of at least one of the reference node and secondary reference nodes are determined through an electrode sensor (Page 2, Para 0044-0045) and mapping transformation the location of the point in the body through mapping of an element (Figure 2, Element 44), the element being co-located with the point in the body (corrected calculated locations after application of the correction factor) (Page 1, Para 0018-0019), and wherein the element is disposed on a positional medical device (Figure 2, Element 22).  
The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793